 


109 HR 873 RH: Northern Mariana Islands Delegate Act
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 62 
109th CONGRESS 1st Session 
H. R. 873 
[Report No. 109–110] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 17, 2005 
Mr. Pombo (for himself, Mr. Rahall, Mr. Flake, Mr. Abercrombie, Mr. Burton of Indiana, Ms. Bordallo, Mr. Faleomavaega, Mrs. Christensen, Mr. Case, Mr. Young of Alaska, Mr. Blunt, Mr. Doolittle, Mr. Cardoza, Mr. Walden of Oregon, Mr. Fortuño, Mr. Rehberg, Mr. Radanovich, Mr. Cole of Oklahoma, Mr. Gilchrest, and Mr. Cantor) introduced the following bill; which was referred to the Committee on Resources 
 

June 8, 2005
Additional sponsor: Mr. Lewis of California

 
June 8, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To provide for a nonvoting delegate to the House of Representatives to represent the Commonwealth of the Northern Mariana Islands, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Northern Mariana Islands Delegate Act. 
2.Delegate to House of Representatives from Commonwealth of the Northern Mariana IslandsThe Commonwealth of the Northern Mariana Islands shall be represented in the United States Congress by the Resident Representative to the United States authorized by section 901 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (approved by Public Law 94–241 (48 U.S.C. 1801 et seq.)). The Resident Representative shall be a nonvoting Delegate to the House of Representatives, elected as provided in this Act. 
3.Election of delegate 
(a)Electors and time of electionThe Delegate shall be elected— 
(1)by the people qualified to vote for the popularly elected officials of the Commonwealth of the Northern Mariana Islands; and 
(2)at the Federal general election of 2006 and at such Federal general election every 2d year thereafter. 
(b)Manner of election 
(1)In GeneralThe Delegate shall be elected at large and by a plurality of the votes cast for the office of Delegate.  
(2)Effect of Establishment of Primary ElectionsNotwithstanding paragraph (1), if the Government of the Commonwealth of the Northern Mariana Islands, acting pursuant to legislation enacted in accordance with the Constitution of the Commonwealth of the Northern Mariana Islands, provides for primary elections for the election of the Delegate, the Delegate shall be elected by a majority of the votes cast in any general election for the office of Delegate for which such primary elections were held. 
(c)VacancyIn case of a permanent vacancy in the office of Delegate, the office of Delegate shall remain vacant until a successor is elected and qualified. 
(d)Commencement of termThe term of the Delegate shall commence on the 3d day of January following the date of the election. 
4.Qualifications for Office of DelegateTo be eligible for the office of Delegate a candidate shall— 
(1)be at least 25 years of age on the date of the election; 
(2)have been a citizen of the United States for at least 7 years prior to the date of the election; 
(3)be a resident and domiciliary of the Commonwealth of the Northern Mariana Islands for at least 7 years prior to the date of the election; 
(4)be qualified to vote in the Commonwealth of the Northern Mariana Islands on the date of the election; and 
(5)not be, on the date of the election, a candidate for any other office. 
5.Determination of election procedureActing pursuant to legislation enacted in accordance with the Constitution of the Commonwealth of the Northern Mariana Islands, the Government of the Commonwealth of the Northern Mariana Islands may determine the order of names on the ballot for election of Delegate, the method by which a special election to fill a permanent vacancy in the office of Delegate shall be conducted, the method by which ties between candidates for the office of Delegate shall be resolved, and all other matters of local application pertaining to the election and the office of Delegate not otherwise expressly provided for in this Act. 
6.Compensation, privileges, and immunitiesUntil the Rules of the House of Representatives are amended to provide otherwise, the Delegate from the Commonwealth of the Northern Mariana Islands shall receive the same compensation, allowances, and benefits as a Member of the House of Representatives, and shall be entitled to whatever privileges and immunities are, or hereinafter may be, granted to any other nonvoting Delegate to the House of Representatives. 
7.Lack of effect on covenantNo provision of this Act shall be construed to alter, amend, or abrogate any provision of the covenant referred to in section 2 except section 901 of the covenant. 
8.DefinitionFor purposes of this Act, the term Delegate means the Resident Representative referred to in section 2. 
 
 
June 8, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
